On Motion for Rehearing.
We have not held, in our original opinion in this case, that limitation had run against the claim of plaintiff, but did hold that the evidence was wholly insufficient to show diligence on the part of the plaintiff in asserting his claim of fraud, and in taking steps to protect himself. The appellee earnestly urges that we erred in taking mere suspicions for knowledge of facts. We have considered the whole record, and from this record we are persuaded that facts were brought to the knowledge of the plaintiff, sufficient to have put him on inquiry, and that it is not mere suspicion that we are considering.
For one thing, the agent who made the sale to the American-Mexico Land Cattle Company, the corporation around which this litigation centers, was named Rafile Perez, and he resided at Tlacotalpan, state of Vera Cruz, Mexico. The plaintiff knew that this was the man who acted in the matter, for he met him in Mexico. This agent, so far as the record discloses, never suppressed any information bearing on the deal. When Judge Klett wrote to him in 1925, Perez immediately answered his letter and furnished him with all the information called for, freely and fully. This information, therefore, could have been obtained by the exercise of a little diligence and the expenditure of a few stamps in 1918, as well as in 1925. Again, the record does not disclose that Judge Klett did not have the information given him by the plaintiff and others in 1918, just the same as he had in 1925. As stated, Judge Klett was employed in 1918, after consultation with the plaintiff, and receiving the information plaintiff had, but Judge Klett had no further communication with the plaintiff for some seven or eight years, when he wrote the plaintiff and mailed him a copy of the written contract of employment, for his signature, at his residence in Arkansas.
The physical facts, the lapse of time, the partial investigations made from time to time, and the fact that no effort is shown on the part of the defendant to thwart such investigations, and the knowledge of the facts stated in the original and this opinion by the plaintiff, lead us to the conclusion that the plaintiff did not use ordinary diligence in attempting to discover the fraud alleged to have been practiced on him.
Hence we overrule the motion for rehearing.